 Case 4:21-cv-04017-SOH Document 28                 Filed 08/05/21 Page 1 of 2 PageID #: 79




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

BRANDON WADE QUALLS                                                                   PLAINTIFF

v.                                    Case No. 4:21-cv-04017

WARDEN JEFFIE WALKER,
Miller County Detention Center;
CAPTAIN GOLDEN ADAMS,
Miller County Detention Center;
HEAD NURSE STEVEN KING, Southern
Health Partners, Inc.; and
SHERIFF JACKIE RUNION                                                             DEFENDANTS

                                              ORDER

       Before the Court is Plaintiff’s failure to obey a Court Order and prosecute this action. This

is a civil rights action filed pursuant to 42 U.S.C. § 1983.

       On March 9, 2021, Plaintiff filed his complaint and proceeded pro se and in forma pauperis

(“IFP”). ECF Nos. 1, 2, 3. In the Court’s Order granting Plaintiff’s application for IFP status,

Plaintiff was advised “that he is required to immediately inform the Court of any change of

address” within 30 days. ECF No. 3. The Order further states: “[f]ailure to inform the Court of an

address change shall result in the dismissal of this case.” Id.

       On May 10, 2021, mail addressed to the Plaintiff was returned to the Court marked “return

to sender, not deliverable as addressed, unable to forward.” ECF No. 24. Mail addressed to the

Plaintiff was again returned to the Court on May 24, 2021. ECF No. 25. As of the date of this

order, the Court has not received a new address for Plaintiff.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:
 Case 4:21-cv-04017-SOH Document 28                  Filed 08/05/21 Page 2 of 2 PageID #: 80




       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       More than thirty (30) days have passed since mail sent to Plaintiff at his address of record

was returned as undeliverable. Plaintiff has failed to keep the Court informed of his current address

and failed to prosecute this case. Therefore, pursuant to Local Rule 5.5(c)(2), the Court finds that

this case should be dismissed. Accordingly, Plaintiff’s Amended Complaint (ECF No. 7) should

be, and hereby is, be DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 4th day of August, 2021.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge




                                                 2
